Petitioner instituted this proceeding to review the determination of the board of trustees of the village of Patehogue, constituting the board of police commissioners of the village, in dismissing him from the office of chief of police. Proceeding dismissed, without costs, because it was not brought within sixty days after petitioner’s conviction. (Matter of Henthorne v. Kimball, 252 App. Div. 758; Matter of Fammler v. Board of Zoning Appeals of the Town of Hempstead, 254 id. 777; Demaria v. McBurney, Id. 898.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.